In an action to restrain the enforcement of ordinances providing for a motion picture operators board and for the general regulation of picture machines and operators, judgment was rendered in favor of defendants on the merits. Judgment unanimously affirmed, with costs. The section of the ordinances requiring local residence as a condition to being examined for an operator’s license is invalid, but it appears that the objectionable provision of the section has been removed and will not be enforced. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.